Citation Nr: 1513902	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 1990, for the grant of service connection for Parkinson's disease.

2.  Entitlement to an initial rating higher than 30 percent for Parkinson's disease, from October 16, 1990 to November 19, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  In that decision, the AMC granted service connection for Parkinson's disease, effective October 16, 1990.  The AMC assigned an initial rating of 30 percent from that date and a rating of 100 percent, effective November 19, 2005, creating a staged rating as indicated on the title page.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Jurisdiction over this case subsequently was transferred VA Regional Office (RO) in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran filed a timely notice of disagreement with the assigned effective dates, which the RO interpreted as disagreement with the October 16, 1990 effective date of the grant of service connection.   After issuing additional decisions denying earlier effective dates for the grant of service connection and for the 100 percent rating, the RO issued a March 2009 statement of the case (SOC) as to the issue of entitlement to an effective date earlier than October 16, 1990 for entitlement to service connection for Parkinson's disease only.

In August 2014, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.

For the reasons indicated below, the issue relating to the effective date for the initial rating assigned for Parkinson's disease has been recharacterized as entitlement to an initial rating higher than 30 percent for Parkinson's disease, from October 16, 1990 to November 19, 2005.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for Parkinson's disease that was granted was filed on October 16, 1990.

2.  No document that can be construed as a claim for entitlement to service connection for Parkinson's disease was received prior to October 16, 1990.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than October 16, 1990 for the grant of service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.153, 3.155, 3.156(b), 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the earlier effective date claim being decided herein arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for Parkinson's disease.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In any event, the RO notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete his earlier effective date claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was then readjudicated in the March 2009 SOC.

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim.  There is no evidence that there are any outstanding records relevant to the claim. 

Moreover, during the August 2014 Board hearing, the undersigned elicited that the Veteran's primary contention related to the effective date of the grant of the 100 percent rating, explained the issues on appeal, and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim being decided herein.

Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(i) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).

In July 2006, the RO granted entitlement to service connection for Parkinson's disease, effective October 16, 1990.  The effective date assigned was the date of the Veteran's first formal application for compensation for Parkinson's disease.  Although that claim had been denied by the Board in August 2000, the Board's decision was vacated, and the October 16, 1990 claim thus remained pending until it was granted.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  The Veteran timely challenged the assigned effective date, and the issue of entitlement to an earlier effective date for the grant of service connection for Parkinson's disease is thus properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date).

The Veteran did file an August 1975 claim for compensation, which was received within one year of separation.  That claim, however, identified the disability for which compensation being sought as "hand operated on."  The Veteran subsequently characterized the disability in a September 1975 application as "right wrist injury."  The evidence and the RO's September 1975 denial of the claim reflect that the claim related to a pre-service injury to the right hand sustained when a serving fork went through his wrist from the volar surface, cutting some tendons.  The Veteran underwent reparative surgery during service.  Reopening of this claim subsequently was denied in January 1977 and October 1986.

The Court has held that, in determining whether a service connection claim subsequent to a denial should be treated as an application to reopen or a new claim, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The above evidence reflects that, although the Veteran's hands were subsequently affected by his Parkinson's disease, the claim that was made and denied prior to October 16, 1990 was for a distinct hand and wrist injury and residuals that were unrelated to Parkinson's disease.

As there was no claim for compensation for Parkinson's disease filed within a year of separation, 38 U.S.C.A. § 5110(b)(1) is inapplicable.  The only remaining question is whether there is a document in the file dated prior to the October 16, 1990 claim that could be considered a formal or informal claim for service connection for Parkinson's disease.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

None of the documents in the claims file can be construed as a claim for service connection for Parkinson's disease.  The documents of record consist of the claims and rating decisions relating to the right hand and wrist claim, and the December 1976 VA examination on which the diagnosis was "post op repair of torn flexor tendon of right thumb with residual adhesion of this tendon to non-tendinous soft tissues in the wrist with residual partial loss of flexion of right thumb."  None of these documents can be construed as indicating an intent to apply for service connection for Parkinson's disease.

There are also administrative documents relating to education benefits as well as a claim for entitlement to service connection for left ear defective hearing, which was granted in the September 1975 rating decision and assigned a noncompensable rating.  38 C.F.R. § 3.157(b) provides that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain documents will be accepted as an informal claim for increased benefits or an informal claim to reopen.  As the claim that was disallowed because the service-connected disability was not compensable in degree related to left ear defective hearing and not Parkinson's disease, 38 C.F.R. § 3.157(b) is inapplicable to the claim for an earlier effective date for the grant of service connection for Parkinson's disease.

In addition, while SSA found that the Veteran was disabled from Parkinson's disease and the date disability began was March 31, 1988, the SSA records were not received by VA until 1999, well after the date of the claim for VA compensation.   Moreover, while 38 C.F.R. § 3.153 relates to claims filed on a form jointly prescribed by VA and SSA, such a claim "will be considered a claim for death benefits," and not for disability compensation.

The Board notes that, even if the claim for service connection for hand and wrist injury residuals were considered the same claim as the one for Parkinson's disease, the Veteran timely appealed the RO's October 1986 denial of the application to reopen and the RO issued a January 1987 SOC.  The Veteran did not file a timely substantive appeal in response to this SOC or submit new and material evidence prior to an appellate decision on that matter, and the October 1986 decision therefore became final.  § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2014).  Thus, even if the October 16, 1990 claim for service connection for Parkinson's disease were considered an application to reopen a previously denied claim, as there is no document between the prior final denial and the application to reopen showing an intent to apply for this benefit, an effective date earlier than October 16, 1990 would not be warranted.  See 38 C.F.R. § 3.400(r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed"). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than October 16, 1990 for the grant of service connection for Parkinson's disease.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

An effective date earlier than October 16, 1990, for the grant of service connection for Parkinson's disease, is denied.


REMAND

As noted above, the Veteran timely disagreed with the RO's decision to assign a 100 percent rating for Parkinson's disease effective November 19, 2005.  Specifically, in a statement received in March 2007, the Veteran wrote that he "should be rated higher back to 1991."  He noted that he was already disabled and unable to work, and had been receiving Social Security Administration (SSA) disability payments since 1988.  In a June 2007 decision, the RO denied entitlement to an earlier effective date for the evaluation assigned for Parkinson's disease, noting that the 100 percent rating was assigned from November 19, 2005, the date the facts were found on the VA examination of that date.  The RO subsequently issued a September 2007 decision denying an effective date earlier than October 16, 1990 for entitlement to service connection for Parkinson's disease.  In a February 2008 statement, the Veteran again disagreed with the effective date of the assignment of the 100 percent rating, stating he had not been able to work since 1992 due to Parkinson's disease.  The RO, however, issued its March 2009 SOC on the issue of entitlement to an earlier effective date for the grant of service connection only.

As the Veteran timely disagreed with the effective date of the 100 percent rating, the RO was required to issue a SOC on this issue and a remand is warranted for issuance of a SOC.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue to be decided by the AOJ and the Board may be phrased in different ways.  The issue may be phrased as entitlement to an earlier effective date for a 100 percent rating for Parkinson's disease.  The issue could also be phrased as entitlement to a 100 percent rating for Parkinson's disease prior to November 19, 2005 or entitlement to an initial rating higher than 30 percent for Parkinson's disease from October 16, 1990 to November 19, 2005.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to an initial rating higher than 30 percent for Parkinson's disease from October 16, 1990 to November 19, 2005, because the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 100 percent rating from November 19, 2005, prior to which the Veteran seeks a higher rating. 

Accordingly, the issue of entitlement to an initial rating higher than 30 percent for Parkinson's disease from October 16, 1990 to November 19, 2005 is REMANDED for the following action:

Issue an SOC on the issue of entitlement to an initial rating higher than 30 percent for Parkinson's disease from October 16, 1990 to November 19, 2005.  Advise the Veteran of his appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


